438 F.2d 532
W. R. GRACE & COMPANY, Plaintiff-Appellant,v.Claude J. SAVOIE, Arthur M. Hayes, and Gemini Industries, Inc., Defendants-Appellees.
No. 30386.
United States Court of Appeals, Fifth Circuit.
February 11, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; Edward J. Boyle, Sr., Judge.
C. Dale Stout, Kullman, Lang, Keenan, Inman & Bee, New Orleans, La., for appellant.
Jerry C. Paradis, Baldwin, Haspel, Molony, Rainold, & Meyer, New Orleans, La., for appellees.
Before CLARK, Associate Justice*, and GEWIN and RONEY, Circuit Judges.
PER CURIAM:


1
The plaintiff-appellant sought an injunction and damages for the alleged breach of the non-competitive provisions of an employment contract. After a full hearing on the issues presented, the district court decided that the plaintiff was not entitled to any relief and entered judgment for the defendants and dismissed the complaint. We are in agreement with the decision of the district court. W. R. Grace & Company v. Savoie, 322 F. Supp. 790 (E.D.La. 1970).


2
Judgment affirmed.



Notes:


*
 Associate Justice United States Supreme Court (Ret.), sitting by designation